Citation Nr: 0945656	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-13 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance under the Montgomery GI Bill (Chapter 30).  


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to October 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  



FINDINGS OF FACT

1.  The appellant entered active duty service on June 20, 
2005; he was discharged under honorable conditions on October 
1, 2007.

2.  The appellant applied for the Montgomery GI Bill Active 
Duty Educational Assistance Program in September 2007.  

3.  At the time of the application for education benefits, 
the appellant had not served on active duty for three years.  


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code (Montgomery GI Bill) Active Duty Educational Assistance 
Program, have not been met. 38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2009); 38 C.F.R. § 21.7042 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks payment of VA educational assistance 
benefits under the Active Duty Educational Assistance Program 
of the Montgomery GI Bill, Chapter 30, Title 38, United 
States Code.  The appellant has been deemed ineligible for VA 
educational assistance benefits under the GI Bill based upon 
the fact that he has not served the minimum required period 
of active service to qualify for benefits.  The appellant is 
seeking a waiver of that requirement.  

The legal criteria governing eligibility for Chapter 30 
educational assistance benefits are specifically set forth in 
38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042.  In 
particular, under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 
21.7042(a)(1), eligibility may be established when an 
individual first entered into active duty as a member of the 
Armed Forces after June 30, 1985.  The individual also must 
demonstrate that he or she served at least three years of 
continuous active duty, or at least two years if the 
individual's obligated period of active duty is less than 
three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 
21.7042(a)(2).  

The appellant need not have served the requisite amount of 
time pursuant to 38 C.F.R. § 21.7042(a)(2) if an individual 
was discharged or released from active duty for any one of 
the following reasons: (i) for a service-connected 
disability, or (ii) for a medical condition which preexisted 
service on active duty and which VA determines is not service 
connected, or (iii) Under 10 U.S.C. 1173 (hardship 
discharge), or (iv) for convenience of the government (A) 
after completing at least 20 continuous months of active duty 
of an obligated period of active duty that is less than three 
years, or (B) after completing 30 continuous months of active 
duty of an obligated period of active duty that is at least 
three years, or (v) involuntarily for the convenience of the 
government as a result of a reduction in force, as determined 
by the Secretary of the military department concerned in 
accordance with regulations prescribed by the Secretary of 
Defense or by the Secretary of Transportation with respect to 
the Coast Guard when it is not operating as a service in the 
Navy, or (vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense or by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5).

Here, the record shows that the appellant entered active 
service on June 20, 2005, with a term of military service 
obligation of five years.  Therefore, since the appellant's 
obligated term of active service is more than three years, in 
order to be eligible for educational benefits under Chapter 
30, the appellant must have served for at least three years 
of continuous active service.  The appellant applied for 
educational benefits under Chapter 30 in September 2007.  The 
record shows he was discharged from active service for the 
convenience of the government on October 1, 2007.  At the 
time he applied for benefits, he had not served the minimum 
required period of time in order to qualify for educational 
benefits under Chapter 30 and, therefore, is not entitled to 
educational benefits under the Active Duty Educational 
Assistance Program. 

Furthermore, the Board notes that none of the exceptions 
listed in 38 C.F.R. § 21.7042(a)(5) are applicable in the 
appellant's case as the exceptions are applicable in cases 
where the appellant has been discharged.  Although the 
Department of Defense indicated the reason of his separation 
to be "for the convenience of the government," the Board 
notes that he served only 27 months and 12 days of his five-
year enlistment obligation.  This falls short of the 30 
continuous months of active duty requirement of 38 C.F.R. § 
21.7042(a)(2)(iv)(B).  

The appellant does not have the requisite active service for 
Chapter 30 educational benefits.  The Board has no authority 
to create exceptions, or to overturn or to disregard this 
very specific limitation on the award of Chapter 30 
educational benefits.  38 U.S.C.A. § 7104(a).  Therefore, the 
Board concludes that there is no legal basis for a grant of 
those benefits, and the appellant's claim must be denied.  38 
U.S.C.A. § 3011; 38 C.F.R. §§ 21.7042, 21.7044, 21.7045; 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Proper notice from VA must inform the claimant of 
any information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  


ORDER

Basic eligibility for educational assistance pursuant to 
Chapter 30, Title 38, United States Code (Montgomery GI Bill) 
is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


